           Case 1:19-cv-05809-KPF Document 15 Filed 10/28/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
EUGENE DUNCAN,                                                    DEFAULT JUDGMENT

                                          Plaintiff,
                                                                           Civil Action No.:
                     -against-                                            1:19-cv-05809-KPF


LIGHT TOUCH LASER, LLC,

                                          Defendants.
--------------------------------------X

        NOW THEREFORE, This action having been commenced on June 20, 2019 by the filing

of the summons, civil cover sheet and complaint, and a copy of the same having been served

through the secretary of state on July 15, 2019 and the Defendant not having answered the

complaint, and the time for answering the complaint having expired, it is


        ORDERED, ADJUDGED, AND DECREED: That the Plaintiff have judgment against

the Defendant, to take all steps necessary to remediate its Website into full compliance with the

requirements set forth in the ADA and WCAG 2.0 AA guidelines, and their implementing

regulations, so that the Website is readily accessible to and usable by visually impaired

individuals.


        Further, that the Plaintiff be awarded be awarded, not less than, five hundred dollars

($500) in compensatory damages based on the Defendant’s violation of the New York City

Human Rights Law and the New York State Human Rights law; the Defendant to comply with

the terms of the Final Judgment within sixty (60) days of the entry of judgment; and this

Honorable Court retain jurisdiction relating to the Plaintiff’s attorneys’ fees and said motion

shall be filed within ninety (90) days of entry of this Final Judgment.
        Case 1:19-cv-05809-KPF Document 15 Filed 10/28/19 Page 2 of 2




Dated: New York, New York

            _______________________




                                               ______________________________
                                                           U.S.D.J

                                               This document was entered on the
                                               docket on___________________.
